DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/21 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1, 3-8, 14-15, 21. The examined Claims are 1, 3-8, 14-15, 21, with Claim 1 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claim 1 to require that the first electrode includes an electrode material that is directly attached to the inner surface of the side walls of the housing such 
	Accordingly, Applicant presents arguments in favor of said amendments versus the prior art of record (namely, the disclosure of Moceri) (Pages 4-5 of Remarks). In particular, Applicant argues that the anode (16) (“first electrode”) of Moceri is connected to the casing by current collector leads (88, 90) which extend from a current collector (82) which is partially covered by anode material (84) (Page 4 of Remarks). Accordingly, Applicant argues that Moceri’s anode material (i.e. “electrode material” of the anode) is only indirectly attached to the inner surface of the casing (Page 4 of Remarks). Furthermore, Applicant argues that Moceri discloses a jellyroll electrode configuration wherein the anodes and cathodes are wound together in a jellyroll structure (Page 4 of Remarks). Accordingly, Applicant argues that such a spirally wound configuration does not allow the anode itself to define a hollow core having a cross-sectional shape similar to a cross-sectional shape of the housing, wherein the cathode (14) (“second electrode”) itself is positioned within such a hollow core, as instantly claimed (Pages 4-5 of Remarks). Applicant further argues that in regards to Claim 21, the instantly claimed process (i.e. “laminated”) does impart a material difference insofar as with an open-ended battery housing, a rolling pin can supply sufficient force to bon the lithium to the inner surface of the housing, wherein such pressure cannot be applied in a typical housing (Page 5 of Remarks). Finally, Applicant argues that no further prior art reference of record cures the aforementioned deficiencies in Moceri (Pages 5-7 of Remarks).

	While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 112

Claims 1, 3-8, 14-15, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, Claim 1 describes the hollow core as having a cross-sectional shape “similar” to a cross-sectional shape of the housing. The term "similar" in Claim 1 is a relative term which renders the claim indefinite. The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Furthermore, Claim 1 does not specifically disclose the shape of the claimed housing or an axis along which the instantly claimed cross-sectional shapes must be evaluated. Accordingly, Claim 1 is rendered particularly indefinite insofar as it is unclear what shape the hollow core’s cross-section must be to be considered “similar” to that of the housing, or in other words, it is unclear what cross-sectional shapes of a hollow core are considered “similar” to that of the housing versus what cross-sectional shapes of a hollow core are not considered “similar” to that of the housing. Proper clarification is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729